Exhibit 10.31

 
[Print on Letterhead]
 
 

  November __, 2012

 
 
Merisel, Inc.
132 West 31st Street
5th Floor
New York, NY 10001
Attn: Terry Tevis, CEO
 
Re: Future Financing Activities
 
 
Ladies and Gentlemen:
 
Merisel, Inc. (the “Borrower”) has requested that Saints Capital Granite, L.P.
(“Saints”), agree to provide a financing facility in an aggregate amount of up
to $4,000,000, consisting of (1) a 10% Convertible Note due 2015 in the
principal amount of $1,500,000 (the “First Tranche”), which, if implemented, is
anticipated to be issued on the date of execution of this letter, (2) a second
tranche of $1,500,000 which will either be provided as a guaranty of an
equipment lease or additional note purchased for cash (the “Second Tranche”),
and (3) a third tranche of $1,000,000 to be provided contemporaneously (and
conditioned on) the amendment of the Borrower’s loan agreement with PNC Bank,
National Association (the “Third Tranche”).  The First Tranche, Second Tranche
and Third Tranche are collectively referred to as the “Facility”.
 
Saints’ agreement to provide the financing discussed in this Letter would be
subject to (a) Saints’ belief at the time of the funding for the Second Tranche
and the Third Tranche, taking into account the then-current facts and
circumstances as known to Saints, that such funding remains advisable and in the
bests interests of Saints and, (b) the negotiation, execution and delivery of
definitive agreements reasonably satisfactory to Saints and its counsel.  The
Borrower acknowledges and understands that no commitment to provide the Facility
is being made by Saints pursuant to this Letter.
 
This Letter shall not be assignable by you without the prior written consent of
Saints (and any purported assignment without such consent shall be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto.  This Letter may not be amended or waived
except by an instrument in writing signed by you and Saints.  This Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement.  Delivery of
an executed signature page of this Letter by facsimile transmission shall be
effective as delivery of manually executed counterpart hereof.  This Letter is
the only document that has been entered into among us with respect to the
Facility and set forth the entire understanding of the parties with respect
thereto.  The Borrower shall make no public reference to this Letter without the
prior written consent of Saints.
 
 
 

--------------------------------------------------------------------------------

 
 
This Letter shall be governed by, and construed in accordance with, the law of
the State of New York.  The Borrower consents to the nonexclusive jurisdiction
and venue of the state or federal courts located in the City of New York.  EACH
PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, (A) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS LETTER OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND (B)
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH LEGAL PROCEEDING IN THE STATE OR FEDERAL COURTS LOCATED IN THE CITY OF NEW
YORK.  THE BORROWER AND SAINTS  IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN ANY
SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THE TRANSACTIONS OR THIS LETTER.
 
If the foregoing correctly sets forth our understanding, please indicate your
acceptance of the terms hereof by returning to us executed counterparts hereof.
 
 
.

 
Very truly yours,
          SAINTS CAPITAL GRANITE, L.P.                
 
By:
        Name:       Title:  

 
[Signatures continue on following page]
 
 
2

--------------------------------------------------------------------------------

 
 
Accepted and agreed to as of the date first written above by:
 
MERISEL, INC.
 
By: _______________________________
       Name:
       Title:
 
 
3